FOURTH AMENDMENT TO
CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is made and entered
into as of September 28, 2012 by and among ARC PROPERTIES OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership ("Borrower"), AMERICAN REALTY CAPITAL
PROPERTIES, INC., a Maryland corporation and the sole member of the sole general
partner of Borrower ("Parent"), RBS CITIZENS, N.A., a national banking
association ("RBS Citizens") and CAPITAL ONE, NATIONAL ASSOCIATION, a national
banking association ("Capital One") as "Lenders", and RBS Citizens in its
respective capacities "Administrative Agent" for itself and the other Lenders
under the Credit Agreement (defined below) and as "L/C Issuer" (as each of such
quoted terms are defined in the Credit Agreement and so referred to herein).

WITNESSETH:

 

WHEREAS, Borrower, Parent, Administrative Agent, Lenders, and L/C Issuer are
parties to a certain Credit Agreement dated as of September 7, 2011, as amended
by that certain First Amendment to Credit Agreement dated as of December 6, 2011
(the "First Amendment"), as further amended by that certain Second Amendment to
Credit Agreement dated as of May 21, 2012 (the "Second Amendment"), as further
amended by that certain Third Amendment to Credit Agreement dated as of August
16, 2012 (the "Third Amendment") (said Credit Agreement, as so amended by the
First Amendment, the Second Amendment, the Third Amendment, and as from time to
time may be further amended, modified, or restated, the "Credit Agreement"; and

 

WHEREAS, the Borrower has requested that Administrative Agent, Lenders, and L/C
Issuer (singly and collectively, "Lender Party" or "Lender Parties") amend
certain terms and conditions of the Credit Agreement, including to provide for
an increase in the amount of the Aggregate Commitments from $81,500,000.00 to
$110,000,000.00 (and a reduction to the amount of the Commitment of RBS Citizens
from $81,500,000.00 to $75,000,000.00) as set forth below in this Amendment; and

 

WHEREAS, Lender Parties agreed to so amend certain terms and conditions of the
Credit Agreement, all on the terms and conditions set forth below in this
Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.Definitions. (a) All capitalized undefined terms used in this Amendment shall
have the meanings ascribed thereto in the Credit Agreement, as amended hereby,
and (b) "Fourth Amendment Effective Date" means the effective date of this
Amendment.   

2.Amendments to Credit Agreement.   

a.Amendments to Article I of the Credit Agreement. Article I of the Credit    
  Agreement, entitled "Definitions and Accounting Terms" is hereby modified and
amended as follows:    



i.Section 1.01 of the Credit Agreement, entitled "Defined Terms" is hereby
modified and amended as follows:    

 

1

 

 

a)By deleting in the entirety the definition of "Aggregate Commitments", as
presently appearing therein, and by substituting in place thereof the following:
   

"Aggregate Commitments" means the Commitments of all the Lenders, which, as of
the Fourth Amendment Effective Date, total One Hundred Ten Million Dollars
($110,000,000.00).

 

b)By deleting in the entirety the definition of "Acceptable Property", as
presently appearing therein, and by substituting in place thereof the following:

 

"Acceptable Property" means a Property (a) that is approved by Administrative
Agent and meets the following requirements, or (b) that is approved by
Administrative Agent and the Lenders:

 

(i)                  such Property is wholly-owned by, or ground leased pursuant
to an Acceptable Ground Lease to, Borrower or a Subsidiary Guarantor free and
clear of any Liens (other than Liens permitted by Section 8.01);

 

(ii)                 such Property is a retail, industrial and/or office
property located within the United States which is one hundred percent (100%)
leased and occupied by a single tenant or has an Occupancy Rate of at least
ninety percent (90%), with any Property which is leased to a single tenant
having a lease expiration no earlier than December 31, 2015;

 

(iii)                if such Property is owned by, or ground leased pursuant to
an Acceptable Ground Lease to, a Subsidiary Guarantor, then the Equity Interests
of such Subsidiary Guarantor are owned, directly or indirectly by Borrower, free
and clear of any Liens other than Liens permitted by Section 8.01; and

 

(iv)               after giving effect to the addition of such Property as a
Borrowing Base Property, such Property, together with all other Borrowing Base
Properties, in the aggregate, shall not result in: (1) more than twenty-five
percent (25%) of the total number of Borrowing Base Properties being located in
any single MSA or (2) more than twenty-five percent (25%) of the Appraised Value
of the total Borrowing Base Properties being attributable to Properties located
in any single MSA.

 

c)By adding the following new definitions (in alphabetical order) to the
definitions presently appearing therein:

 

"Fourth Amendment Effective Date" means the "Fourth Amendment Effective Date"
(as defined in the Fourth Amendment).

 

"Fourth Amendment" means the Fourth Amendment to Credit Agreement, dated as of
September 28, 2012, among Borrower, Parent, Administrative Agent, Lenders, and
L/C Issuer.

 

2

 

 

"MSA" means, with respect to any Borrowing Base Property, the metropolitan
statistical area applicable to such Borrowing Base Property, as reasonably
determined by Administrative Agent from time to time.

 

b.Amendment to Article X of the Credit Agreement. Article X of the Credit
Agreement, entitled "Administrative Agent" is hereby modified and amended as
follows:

 

i.Section 10.07 of the Credit Agreement, entitled "Non-Reliance on
Administrative Agent and Other Lenders" is hereby modified and amended as
follows:

 

a)By adding the following text immediately following the last sentence of the
existing text as presently appearing therein:

 

Without limiting the foregoing, Administrative Agent has complied with and will
continue to comply with all provisions of the Flood Disaster Protection Act, and
all regulations thereunder, with respect to all of the Borrowing Base
Properties.

 

c.Amendment to Schedules to Credit Agreement. The Schedules to the Credit
Agreement, as presently appearing therein, are hereby modified and amended as
follows:

 

i.By deleting in the entirety the existing Schedule 2.01 to the Credit
Agreement, entitled "COMMITMENTS AND APPLICABLE PERCENTAGES", by substituting in
place thereof the amended Schedule 2.01 to the Credit Agreement attached as
EXHIBIT A to this Amendment.    

ii.By deleting in the entirety the existing Schedule 11.02 to the Credit
Agreement, entitled "ADMINISTRATIVE AGENT'S OFFICE; CERTAIN ADDRESSES FOR
NOTICES", by substituting in place thereof the amended Schedule 11.02 to the
Credit Agreement attached as EXHIBIT B to this Amendment.    

d.References to Credit Agreement. From and after the Fourth Amendment Effective
Date, any and all references in the Loan Documents to the "Credit Agreement"
(however defined or described), including, without limitation, with respect to
the Obligations evidenced by each Note, shall mean and refer to the Credit
Agreement as hereby modified and amended.

 

3.Additional Note.

 

a.Additional Note. In connection with the execution and delivery of this
Amendment, and in addition to the existing Note made by Borrower payable to RBS
Citizens (the "Existing Note"), Borrower shall execute and deliver to the    

3

 

 Administrative Agent an additional Note in favor of Capital One, dated as of
the Fourth Amendment Effective Date and substantially in the form of EXHIBIT C
to this Amendment ( the "Additional Note"), with the Existing Note and
Additional Note each payable by Borrower to the order of each respective Lender
for the account of its applicable Lending Office and in a stated principal
amount equal to each Lender's respective Commitment (as hereby amended).

 

b.References to each Note. From and after the Fourth Amendment Effective Date,
any and all references in the Loan Documents to the Note or Notes (however
defined or described) shall mean and refer to each of the Existing Note and the
Additional Note, respectively, as the same may be further endorsed, amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

4.References to Lender. Without limiting the definition of "Lender" or "Lenders"
set forth in the Credit Agreement, from and after the Fourth Amendment Effective
Date each reference to Lender or Lenders (however defined or described) shall
include, without limitation, each of RBS Citizens and Capital One in their
respective capacities as Lender under the Credit Agreement and the other Loan
Documents.   

5.Further Assurances. Loan Parties shall take any and all such actions and
execute any and all such instruments and agreements as Administrative Agent
shall reasonably request for the purpose of effectuating this Amendment.   

6.Limited Amendment; Ratification of Loan Documents. Except as specifically
amended hereby, the terms and conditions of the Credit Agreement and the other
Loan Documents shall remain in full force and effect, and are hereby ratified
and affirmed in all respects by each of the Loan Parties. This Amendment shall
not be deemed a waiver of, or consent to, or a modification or amendment of, any
other term or condition of the Credit Agreement or any other Loan Document,
except as expressly set forth herein.   

7.Representations and Warranties.   

a.The representations and warranties of Borrower and each other Loan Party,
contained in Article VI of the Credit Agreement or any other Loan Document are
true and correct in all material respects (except to the extent that any such
representation and warranty is qualified as to "materiality," "Material Adverse
Effect" or similar language, in which case it shall be true and correct in all
respects (after giving effect to any such qualification)) on and as of the
Fourth Amendment Effective Date; provided, if any such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects (except to the extent that any such representation and
warranty is qualified as to "materiality," "Material Adverse Effect" or similar
language, in which case it shall be true and correct in all respects (after
giving effect to any such qualification)) as of such earlier date.    

4

 

b.Without limiting the generality of the foregoing, in connection with the
execution and delivery of this Amendment, Borrower shall provide Administrative
Agent with the following:    

i.An updated Schedule 4.01, with respect to all Borrowing Base Properties as of
the Fourth Amendment Effective Date;    

ii.An updated Schedule 6.13, with respect to all Subsidiaries and other Equity
Investments and Equity Interests as of the Fourth Amendment Effective Date.    

 All representations and warranties of Borrower and each other Loan Party, as
contained in the Credit Agreement or any other Loan Document shall at all times
be applicable with respect to the items set forth in said updated Schedule 4.01
and Schedule 6.13 as of the Fourth Amendment Effective Date (notwithstanding any
existing references in the Credit Agreement or other Loan Documents to the prior
Schedule 4.01 and Schedule 6.13 as of the Closing Date).    

8.Regarding Mortgage and other Collateral. The respective indebtedness,
liabilities, and other Obligations of the Loan Parties under the Loan Documents,
as modified or otherwise provided herein, are and shall continue to be secured
by each of the Mortgages, and any and all other Collateral as set forth under
the Loan Documents.   

9.Waiver of Claims. Each Loan Party acknowledges and agrees that as of the date
hereof, it does not have any claims, counterclaims, offsets, or defenses against
any of the Lender Parties directly or indirectly relating to such Loan Party's
relationship with, and/or the Obligations under, the Loan Documents, and to the
extent that such Loan Party currently has or ever had prior to the date hereof
any such claims, counterclaims, offsets, or defenses against any of the Lender
Parties, such Loan Party affirmatively WAIVES the same and, on behalf of itself
and its representatives, successors and assigns, hereby RELEASES, and forever
discharges each Lender Party and its respective officers, directors, agents,
servants, attorneys, and employees, and their respective representatives,
successors and assigns, of, to, and from all known debts, demands, actions,
suits, accounts, covenants, contracts, agreements, damages, and any and all
claims, demands, or liabilities whatsoever, of every name and nature, both at
law and in equity through the date hereof related to the same.   

10.Commitment Fee. In connection with the execution and delivery of this
Amendment by the Lender Parties, the Loan Parties hereby acknowledge and agree
that the Loan Parties shall have fully earned an additional "Commitment Fee" (so
referred to herein) payable by the Borrower in the amount of $122,500, which
Commitment Fee shall be in addition to any and all other fees and other amounts
paid and/or to be paid by the Borrower and/or any other Loan Party pursuant to
this Amendment or the other Loan Documents. The Commitment Fee shall be due and
payable in full in connection with the execution and delivery of this Amendment
in good and sufficient funds immediately available to the   

5

 

 

 Administrative Agent. Without limiting the generality of the foregoing, the
Commitment Fee shall in all events constitute Obligations secured by each
Mortgage.

 

11.Reimbursement of Fees and Expenses. Without limiting the terms and conditions
of theCredit Agreement and the other Loan Documents, Borrower hereby agrees to
pay to Administrative Agent on demand all of Lender Parties' reasonable legal,
and other out-of-pocket fees and expenses incurred by each Lender Party in
connection with its due diligence and the negotiation, preparation, and
execution of this Agreement and all documents, instruments, and agreements
incidental thereto and contemplated herein.

 

12.Conditions to Effectiveness. The agreements of Lender Parties hereunder shall
not be effective until each of the following conditions precedent has been
fulfilled to the satisfaction of Administrative Agent:

 

a.This Amendment and all instruments, documents, and agreements contemplated
herein shall have been duly executed and delivered by the respective parties
hereto and, shall be in full force and effect and shall be in form and substance
reasonably satisfactory to Administrative Agent, including, without limitation,
satisfaction of the conditions set forth in Section 4.06 of the Credit Agreement
with respect to the additional Mortgages being granted to Administrative Agent,
for the benefit of Lenders and L/C Issuer, in connection with the execution and
delivery of this Amendment.

 

 All action on the part of the Loan Parties necessary for the valid execution,
delivery and performance, respectively, by the Loan Parties pursuant to this
Amendment and all instruments, documents, and agreements contemplated herein
shall have been duly and effectively taken.

 

c.Borrower shall have paid the Commitment Fee.    

d.Borrower shall have paid all attorneys' reasonable fees and expenses and all
title insurance premiums incurred with respect to the additional Mortgages being
granted to Administrative Agent in connection with the execution and delivery of
this Amendment.    

e.Administrative Agent shall have received such other certificates, documents,
instruments, opinions, consents, waivers, information, materials and/or
agreements as Administrative Agent shall reasonably require in form and
substance satisfactory in all respects to Administrative Agent.    

13.Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

14.Counterparts. This Amendment may be executed in any number of counterparts,
which shall together constitute an entire original agreement, and shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

6

 

15.Miscellaneous. This Amendment expresses the entire understanding of the
parties with respect to the transactions contemplated hereby. No prior
negotiations or discussions shall limit, modify, or otherwise affect the
provisions hereof. Any determination that any provision of this Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provisions of this Amendment. The Loan Parties represent and warrant
that they have consulted with independent legal counsel of their selection in
connection herewith and are not relying on any representations or warranties of
Lender Parties or their counsel in entering into this Amendment.

 

[remainder of page left intentionally blank]

7

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

BORROWER:

 

ARC PROPERTIES OPERATING

PARTNERSHIP, L.P., a Delaware limited partnership

 

By:  /s/ Jesse Galloway                   

Name: Jesse C. Galloway

Title: Authorized Signatory

 

 

PARENT:

 

AMERICAN REALTY CAPITAL

PROPERTIES, INC., a Maryland corporation

 

By:  /s/ Jesse Galloway                   

Name: Jesse C. Galloway

Title: Authorized Signatory

 



Fourth Amendment to ARCP Credit Agreement

 

 

 

RBS CITIZENS, N.A., as Administrative Agent and L/C Issuer

 

By: /s/ Donald Woods           

Name: Donald Woods

Title: SVP

 

 

 

RBS CITIZENS, N.A., as Lender

 

By: /s/ Donald Woods           

Name: Donald Woods

Title: SVP

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Lender

 

By:                                            

Name:

Title:

 

 



Fourth Amendment to ARCP Credit Agreement

 

 

RBS CITIZENS, N.A., as Administrative Agent and L/C Issuer

 

By: ____________________________

Name:

Title:

 

 

 

RBS CITIZENS, N.A., as Lender

 

By: ____________________________

Name:

Title:



 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Lender

 



By: /s/ Paul Verdi    

Name: Paul Verdi

Title: Senior Vice President

 

 

 

Fourth Amendment to ARCP Credit Agreement

 



 



The undersigned, American Realty Capital Properties, Inc., as Guarantor under
that certain Parent Guaranty Agreement dated as of September 7, 2011, hereby
consents to the foregoing Fourth Amendment to Credit Agreement and acknowledges
and agrees that the Parent Guaranty Agreement executed by the undersigned dated
as of September 7, 2011 remains in full force and effect.

 

AMERICAN REALTY CAPITAL

PROPERTIES, INC., a Maryland corporation

 

By:  /s/ Jesse Galloway                   

Name: Jesse C. Galloway

Title: Authorized Signatory

 

 

 

Fourth Amendment to ARCP Credit Agreement

 

 

Each of the undersigned, as Guarantor under that certain Subsidiary Guaranty
Agreement dated as of September 7, 2011, hereby consents to the foregoing Fourth
Amendment to Credit Agreement and acknowledges and agrees that the Subsidiary
Guaranty Agreement executed by the undersigned dated as of September 7, 2011
remains in full force and effect.

American Realty Capital Partners, LLC

ARC Income Properties III, LLC

CRE JV Mixed Five CT Branch Holdings LLC

CRE JV Mixed Five IL 2 Branch Holdings LLC

CRE JV Mixed Five IL 3 Branch Holdings LLC

CRE JV Mixed Five IL 4 Branch Holdings LLC

CRE JV Mixed Five IL 5 Branch Holdings LLC

CRE JV Mixed Five MI 1 Branch Holdings LLC

CRE JV Mixed Five MI 2 Branch Holdings LLC

CRE JV Mixed Five MI 3 Branch Holdings LLC

CRE JV Mixed Five MI 4 Branch Holdings LLC

CRE JV Mixed Five MI 5 Branch Holdings LLC

CRE JV Mixed Five MI 6 Branch Holdings LLC

CRE JV Mixed Five MI 7 Branch Holdings LLC

CRE JV Mixed Five NH Branch Holdings LLC

CRE JV Mixed Five OH 1 Branch Holdings LLC

CRE JV Mixed Five OH 2 Branch Holdings LLC

CRE JV Mixed Five OH 3 Branch Holdings LLC

CRE JV Mixed Five OH 4 Branch Holdings LLC

CRE JV Mixed Five OH 5 Branch Holdings LLC

CRE JV Mixed Five OH 6 Branch Holdings LLC

CRE JV Mixed Five OH 7 Branch Holdings LLC

CRE JV Mixed Five PA Branch Holdings LLC

CRE JV Mixed Five VT Branch Holdings LLC

ARCP DGBLVAR001, LLC

ARCP DGCRLAR001, LLC

ARCP DGGRFAR001, LLC

ARCP DGJNBIL001, LLC

ARCP AAFNTMI001, LLC

ARCP AAYLNMI001, LLC

ARCP DGLSNM0001, LLC

ARCP DGASGM0001, LLC

ARCP DGBRNM0001, LLC

ARCP DGCTNM0001, LLC

ARCP DGASDM0001, LLC

ARCP DGDMDM0001, LLC

ARCP DGBLFM0001, LLC

ARCP DGAPCM0001, LLC

ARCP DGCMROK001, LLC

ARCP WGMRBSC001, LLC

ARCP WGEPTMI001, LLC

 

Fourth Amendment to ARCP Credit Agreement

 



 

ARCP GSFRENY001, LLC 

ARCP JDDPTIA01, LLC 

ARC FEMTVIL001, LLC 

ARC FEEVLIN001, LLC 

ARC FEMTPPA001, LLC 

ARC FECCTOH001, LLC 

ARC FELDNKY002, LLC 

ARC FEKKEIL001, LLC 

ARCP MBDLSTX01, LLC

ARCP TSRGCTX01, LLC 

ARCP GSPLTNY01, LLC 

ARCP GSWARPA001, LLC 

ARC GSGLOVA001, LLC 

ARC GSMOBAL001, LLC 

ARCP DGSNTM001, LLC 

ARCP DGFPNAR01, LLC 

ARCP DGPCYFL01, LLC 

ARCP DGHVLM001, LLC 

ARCP DGAFTAR01, LLC 

ARCP DGWSGM001, LLC 

ARCP DGWNAM001, LLC 

ARCP DGOGVM001, LLC

ARCP DGGFDM001, LLC 

ARCP DGCCDM001, LLC 

ARCP DGSJSM001, LLC 

ARCP DGSNCM001, LLC 

ARCP DGNWTOK01, LLC 

ARCP DGCNYKS01, LLC 

ARCP DGPMRM0001, LLC 

ARCP DGCVRM001, LLC 

ARC CVAPAGA001, LLC 

ARC CVVDAGA001, LLC 

ARC CVNVLTN001, LLC 

ARC IMCLBOH001, LLC

 



 

[Signatures continue next page.]

 

  

Fourth Amendment to ARCP Credit Agreement

 

 

ARC Income Properties, LLC,

Each a Delaware limited liability company

 

By:  /s/ Jesse Galloway                   

Name: Jesse C. Galloway

Title: Authorized Signatory

 

 

ARC TRS Corp,. a Delaware corporation

 

By:  /s/ Jesse Galloway                   

Name: Jesse C. Galloway

Title: Authorized Signatory

 

 

 

 

Fourth Amendment to ARCP Credit Agreement

 



  

EXHIBIT A

 

 

SCHEDULE 2.01

 

COMMITMENTS

AND APPLICABLE PERCENTAGES

  



Lender Commitment Applicable     Percentage

RBS CITIZENS, N.A.

$75,000,000.00 68.18%      

CAPITAL ONE, NATIONAL
ASSOCIATION

$35,000,000.00 31.82%      

Total

$110,000,000.00 100.00%



 

 



Fourth Amendment to ARCP Credit Agreement

 

 

EXHIBIT B

SCHEDULE 11.02

ADMINISTRATIVE AGENT'S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

PARENT AND BORROWER:

 

do American Realty Capital

405 Park Avenue, 15th Floor

New York, New York

Attn: William M. Kahane

 

with a copy to:

 

do American Realty Capital

405 Park Avenue, 15th Floor

New York, New York

Attn: Jesse C. Galloway

 

ADMINISTRATIVE AGENT:

 

Administrative Agent's Office



(for payments and Requests for Credit Extensions):

 

RBS Citizens, N.A.

1215 Superior Avenue

Cleveland, Ohio 44114

Ref: ARC Properties Operating Partnership, L.P. Credit Facility

 

with a copy to (other than for payments and Requests for Credit Extensions):

 

Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02108

Attn: Kevin J. Lyons, Esq.

 

L/C ISSUER:

 

RBS Citizens, N.A.

20 Cabot Road

Mail Stop: MMF470

 

Fourth Amendment to ARCP Credit Agreement

 

 

Medford, Massachusetts 02155

Ref: ARC Properties Operating Partnership, L.P. Credit Facility

 

LENDERS:

 

RBS Citizens, N.A.

1215 Superior Avenue

Cleveland, Ohio 44114

Ref: ARC Properties Operating Partnership, L.P. Credit Facility

 

with a copy to (other than for payments and Requests for Credit Extensions):

 

Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02108

Attn: Kevin J. Lyons, Esq.

 

Capital One, National Association

90 Park Avenue

New York, NY 10016

Attention: Paul Verdi, SVP

 

with copies to (other than for payments and Requests for Credit Extensions):

 

Capital One, National Association

275 Broadhollow Road

Melville, NY 11747

Attention: Jennifer Hussey,VP

 

and to

 

Farrell Fritz, P.C.

1320 RXR Plaza

Uniondale, NY 11556

Attention: Christopher P. Daly, Esq.

 

 





 



Fourth Amendment to ARCP Credit Agreement

 

